 Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 1 of 7 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

    RODNEY PERGRIM,

               Plaintiff,
                                                         CASE NO.:
    vs.

    DESANTIS APPLIANCE & AC
    SERVICE, INC., a Florida Profit
    Corporation, and FRANK L.
    DESANTIS, individually

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, RODNEY PERGRIM, (“Plaintiff”), was an employee of Defendant,

DESANTIS APPLIANCE & AC SERVICE, INC. (“DESANTIS”) and FRANK L. DESANTIS,

Individually (“F.DESANTIS) (collectively referred to as “Defendants”), and brings this action

for unpaid overtime compensation, liquidated damages, declaratory relief and other relief under

the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                             INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for

health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).




                                                     1
  Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 2 of 7 PageID 2



       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendant to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendant as well as all remaining damages, including

but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief and reasonable attorney’s fees and costs.

       7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

       8.      At all times material hereto, Plaintiff was a resident of Sumter County, Florida.




                                                 2
  Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 3 of 7 PageID 3



       9.      Defendants, conduct business in, among others, Sumter County, Florida, therefore

venue is proper in the Middle District of Florida, Ocala Division, pursuant to 28 U.S.C. §

1391(b)(1) & (c).

                                            PARTIES

       10.     Defendant, DESANTIS, a Florida Profit Corporation, provides appliance and AC

services in the greater central Florida area. See Defendant’s website at www.desantisac.com.

       11.     At all times relevant to this action, F.DESANTIS was an individual resident of the

State of Florida, who owned and operated DESANTIS, and who regularly exercised the authority

to: (a) hire and fire employees of DESANTIS; (b) determine the work schedules for the

employees of DESANTIS, and (c) control the finances and operations of DESANTIS. By virtue

of having regularly exercised that authority on behalf of DESANTIS, F.DESANTIS is/was an

employer as defined 29 U.S.C. § 201, et seq.

       12.     The Plaintiff in this action was employed by Defendants as a service technician

for Defendants from on or around September 2017 through on or around February 2020.

                                          COVERAGE

       13.     At all material times during the last three years, Defendants were an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       14.     At all material times during the last three years, Defendants were an employer as

defined by 29 U.S.C. § 203(d).

       15.     Based upon information and belief, Defendants have had an annual gross volume

of sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated) during the relevant time period.




                                                 3
  Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 4 of 7 PageID 4



       16.     At all times material, Defendants have been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 203(s)(1) of the

FLSA, in that the company had two or more employees:

               a. Engaged in commerce; or

               b. Engaged in the production of goods for commerce; or

               c. Handling, selling or working on goods or materials that have been moved in

                  or produced for commerce. (i.e. machinery/equipment, tools and/or materials).

       17.     Therefore, Defendants are an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

       18.     In addition, during Plaintiff’s employment, Defendants employed at least two

employees who were engaged in interstate commerce and/or handled goods, materials and

supplies which travelled in interstate commerce, including, but not limited to, appliances and AC

supplies which were used to run the business and service equipment as part of the business

operations.

                                 GENERAL ALLEGATIONS

       19.     Defendants, DESANTIS is a company classified as, among other things, an

appliance and AC service company and F.DESANTIS individually owns, operates, manages,

oversees and controls all operations and employees of DESANTIS.

       20.     Defendants were an “employer” of Plaintiff within the meaning of the FLSA.

       21.     Plaintiff was an employee of Defendants within the meaning of the FLSA.

       22.     Plaintiff performed service technician duties for Defendants.

       23.     Plaintiff worked in this capacity from approximately September 2017 through on

or around February 2020.




                                                4
  Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 5 of 7 PageID 5



       24.     Plaintiff earned an hourly rate in exchange for work performed during the last

three (3) years.

       25.     Defendants have a common pay policy and/or pay practice which fails to pay

certain hourly rate employees at a rate of time and one half their regular rate of pay for all hours

worked in excess of forty (40) per week.

       26.     For example, Defendants have a common pay policy and/or practice which fails

to pay employees for all their compensable travel time.

       27.     In addition, Plaintiff was required to provide pre-shift duties without

compensation which resulted in unpaid overtime during one or more workweeks.

       28.     Also, Defendants have a common pay policy and/or practice which automatically

deducts thirty (30) minutes for “lunch break” regardless of whether employees actually took a

lunch break or not.

       29.     As a result of these practices, Plaintiff has not been compensated for all hours

worked in excess of forty (40) hours per week as part of his regular job duties.

       30.     Despite working more than forty (40) hours per week during one or more

workweeks, Defendants failed to pay Plaintiff overtime compensation at a rate of time and one-

half times his regular rate of pay for hours worked over forty (40) in a workweek, contrary to

207 (a) of the FLSA.

       31.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

       32.     Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.




                                                 5
  Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 6 of 7 PageID 6



       33.     Defendants have acted willfully in failing to pay Plaintiff in accordance with the

law.

       34.     Defendants failed to maintain proper time records as mandated by law.

       35.     Defendants failed to post informational posters as required by law advising its

employees of their rights under the FLSA.

               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       36.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-35 above.

       37.     Plaintiff was entitled to be paid time and one-half of his regular rate of pay for

each hour worked in excess of forty (40) per workweek.

       38.     During the relevant time period (last three years) during his employment with

Defendants, Plaintiff worked overtime hours, but was not paid time and one-half compensation

for same during one or more workweeks.

       39.     Defendants had knowledge of the overtime hours worked by Plaintiff.

       40.     Defendants was aware of laws which required employees to be paid at time and

one half their regular rate of pay for hours worked over forty (40) within a workweek.

       41.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one-half of his regular rate of pay for each hour worked in excess of forty

(40) per workweek in one or more workweeks, Plaintiff has suffered damages, plus incurring

reasonable attorneys’ fees and costs.

       42.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.




                                                6
 Case 5:20-cv-00187-JSM-PRL Document 1 Filed 04/30/20 Page 7 of 7 PageID 7



       43.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants;

              a. Awarding Plaintiff overtime compensation in the amount due to him for the

                  time worked in excess of forty (40) hours per workweek as allowable under

                  the FLSA statute of limitations period;

              b. Awarding Plaintiff liquidated damages in an amount equal to the overtime

                  award, or alternatively, awarding pre-judgment interest;

              c. Awarding reasonable attorney’s fees and costs and expenses of the litigation

                  pursuant to 29 U.S.C. §216(b); and

              d. Ordering any other further relief the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.



Dated: April 30, 2020.                        Respectfully submitted by,


                                              /s/ Gregory R. Schmitz
                                              GREGORY R. SCHMITZ, ESQ.
                                              Florida Bar No.: 0094694
                                              20 North Orange Avenue, Suite 1400
                                              Orlando, Florida 32801
                                              Telephone: (407) 204-2170
                                              Facsimile: (407) 245-3401
                                              E-mail: gschmitz@forthepeople.com
                                                      mbarreiro@forthepeople.com
                                                     Attorney for Plaintiff




                                                  7
